 

Case 1:19-mj-00622 Document 1 Filed on 05/31/19 in TXSD Page 1 of 1

AO91 (Rev. 12/03) Criminal Complaint Fi € [ Ova AUSA Southern Git fT
UNITED STATES DISTRICT COURT — ypy 3.1.20

 

David J. Bradiey, Clor!
Southern District Of Texas Brownsville Division ¥, Clerk of Court

UNITED STATES OF AMERICA CRIMINAL COMPLAINT
vs.
Santiago BENZOR-Juarez Case Number: B-19- 1) I~ Y2 a

A088 837 591 Mexico

I, the undersigned complainant state that the following is true and correct to the best of my

knowledge and belief. On or about May 30, 2019 in Cameron County, in
the Southern District Of Texas defendant(s)

 

an alien who had previously been denied admission, excluded, deported, or removed, knowingly and unlawfully was present in
the United States having been found in Cameron County, Texas, the said defendant having not obtained the consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission into the United States,

 

in violation of Title 8 United States Code, Section(s) 1326(a)C (by) _
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the

following facts:

The defendant was encountered by Border Patrol Agents conducting Linewatch operations near Brownsville, Texas on May 30,
2019. The defendant is a citizen and national of Mexico who was previously deported, excluded or removed from the United
States on 03/22/2019. The defendant was convicted of Fraud USE/POSS Identifying info on 04/02/2008. Record checks revealed
that the defendant has not applied for permission from the proper Authorities to re-enter the United States.

 

 

 

 

Defendant had no funds.
Continued on the attached sheet and made a part of this complaint: (1 Yes No
Signature of Complainfnt
Quintanilla, Adalberto _ Border Patrol Agent
Sworn to before me and signed in my presence, Printed Name of Complainant
May 31, 2019 at Brownsville, Texas
Date City/State

Ronald G. Morgan US. Magistrate Judge Lyk! Uftbe-ef ——

Name of Judge Title of Judge Aignature of J ude ~ wi,
